PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
KRJUTSKOV et al.
Application No. 16/475,512
Filed: 2 July 2019
For: QUANTIFYING DNA SEQUENCES

:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed 5 March 2021, to make the above-identified application special.  

The renewed request and petition are DISMISSED as untimely. 
A decision on the request filed 30 November 2020 to participate in the PPH program was and dismissed and mailed on 3 February 2021.  Applicant was given ONE opportunity within a time period of ONE month from the mailing date of the dismissal of 3 February 2021 to correct the noted deficiencies and was informed NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  Thus, the renewed request and petition filed on 5 March 2021 is being DISMISSED as untimely.
Telephone inquiries concerning this decision should be directed to LaShawn Marks whose telephone number is (571) 272-7141.

All other inquiries concerning the examination or status of the application are accessible in the PAIR system at .



/LIANA S WALSH/Lead Paralegal Specialist, OPET